Title: Joseph C. Cabell to Thomas Jefferson, 29 December 1817
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Richmond.
29 Dec. 1817.
                        
                        I arrived in town last evening, and received this morning at the post office your two letters of 18. & 19. inst, which now lie before me. Before I reply to them, I will go back to circumstances that preceded their arrival. I presume you have reached Monticello, and have received my last letter from this place, touching our prospects with the Cincinnati and the General Assembly. Shortly after the date of that letter, the members of the Cincinnati, who appeared in Richmond, formed a meeting, and determined that they would not disturb the former conditional appropriation of their funds in favor of the Washington College. The meeting was but thinly attended; and I was informed that a pretty general impression among the members was that the funds ought not to be finally disposed of by so small a portion of the body, and that the question as to the ultimate appropriation ought to be deferred till a more full assemblage could be had; and that notice would be given to all the members to appear at a general meeting to be held in the course of the next year. A majority of the members present at the last meeting were opposed to the Central College, and in favor of the Washington College: and from all I could hear, I am led to believe that a majority of the absentees would have voted in the same way had they been present. There are too many  federalists in the Cincinnati for that body to look with favor on the Central College. Added to the federal interest, we had to contend with the Sect of the Presbyterians, whose influence, I think from all I could gather, was and had been all along opposed to the prosperity of that institution. The local friends of the Washington College, cooperated of course: and were as much excited as if we had attempted to pull down their College. Should the Central College grow rapidly into  distinction, and cast a shade on the surrounding institutions, it is possible, perhaps probable, that the Society of the Cincinnati may yet give us f their funds—they would like to have them engrafted on a flourishing seminary, but they feel themselves in some sort committed to the Washington College, and the federal members are under strong political prejudices against yourself, as well as whom they justly regard as the parent of the Central College. In the presbyterian sect, I am well persuaded, we have a more silent, but a more formidable foe. From some facts that have come under the observation of Mr Watts & myself, I  am confident that the leading members of that Sect look with a scowling eye on the rising prospects of the Central College, and will use their whole influence against all our efforts to advance its interests. The pretext for opposition is that it the Central College is under your government; that you are an infidel yourself; and will cause your opinions to be introduced into the institution: but the real fact is, they are an artful, able, aspiring sect, who have contrived to monopolize in a great degree the education of the country, and they are alarmed at the prospect of its being taken out of their hands, and committed to those of mere men of Science & literature.
                        The plan which I determined to follow in regard to the Assembly, was first to endeavor to procure unity of opinion among the friends of learning both in & out of the Assembly, and afterwards to aim at unity of action.
                         I was for some days engaged in conferring with the ablest men in Richmond on the subject of your bills: there was but one opinion in regard to the propriety of having an university: a pretty general concurrence on the subject as to the expediency of a certain number of colleges, but with some variance as to the local situation and number: but a great contrariety, as to the practicability & expediency of primary Schools, and in with respect to the mode of organizing them, if admitted to be practicable & expedient. The inherent & adventitious difficulties of the attending the subject of the primary schools formed an insurmountable object in the way of obstacle to the accomplishment of my object. During this period I determined to communicate only to a few select few the bills with which you had entrusted me. I thought amendments might be required, and it would be better to settle upon those amendments before the subject should be taken up in the House. But it gradually became known that I was in possession of the Bills, and the enemies of the Central College, who kept a constant watch on my movements, began to scatter about the imputation of intrigue. In this situation, I  consulted my friends, who advised me to copy the bills off, with the omission of a few passages, and to enclose them to the Chairman of the Committee of Schools & Colleges, in the House of Delegates, with a suitable letter to guard you from any illiberal imputations of interfering in the affairs of the Assembly. Governor Nicholas, Judge Coalter, my brother William & others, approved the course I took on that occasion. I enclose you a copy of my letter to accompanying the bills, as well as of the passages omitted in the  in copying them. Judge Roane & others advised me to leave out the clauses respecting religion: the if proper in themselves, they were supposed of a nature to excite prejudices, as coming from you: and they were not considered essential. The clause disqualifying persons unable to read and write, was deemed too rigorous. The alternative sections respecting the Central College were left out, because it appeared  impossible to get a bill for an University thro’ upp upon any other plan than that of separating the local question from the general question. This course might appear hazardous, and my friends in the upper country, judging of the feelings of the whole people by their own, might deem it an unnecessary concession. But upon this point, there was not a dissenting voice, among our friends here. Should the question of Location be decided at this session, I confided in the Senate—Should it be deferred, to another session, our claims would grow stronger every day of the interval. The Senate adjourned on the 6th till 29th. I did all I could in conjunction with Mr Powell to make the adjournment shorter, but in vain. This modern & improper usage in that body, will before long, I hope, attract public notice. I have never touched a cent of public money for the days of those long adjournments, and annually cause the clerk to make an entry to that effect on the minutes of our proceedings. In this, however, I am singular. I remained in town till 15th and then believing that my further stay would produce no benefit, but  whilst it might  be ascribed to improper motives, I withdrew to Wmsburg, & remained there till the 29th. Mr Scott chairman of the Committee of Schools & Colleges, was in Wmsburg during the Holidays, & informed me that at the next meeting of his committee, after my departure, a member moved the production of the copied bills; whereupon they were exhibited along with my letter, and received favourably by those present. He was instructed to prepare some resolutions expressive of the propriety of appropriating the product of the Lit: fund towards the endowment of an University, adacademies, and primary schools, but in order to ascertain the sense of the House. But on particular plans no opinions had been formed, and none were intended then to be expressed. Mr Scott wished to examine the New york & South Carolina laws, and sundry papers, which, together with his other duties in the House, would keep back his report for 8 or 10 days to come. Such was the state of things in regard to this subject on my return to town yesterday evening.—You perceive there will be full time for your report to come down. You speak of addressing it to the Governor, and not to the Assembly. I approve that course, because it will have the same effect & look less like interference. The acceptance of Judge Cooper will have a happy effect: here and over the country. I really fear, notwithstanding, that this assembly will do nothing. I know of no one in the House of Delegates qualified in every respect, to do justice to this subject. That House is greatly altered for the worse. Again, the discordant opinions about the primary schools seem irreconcilable. Nothing is agreed upon; all unsettled & uncertain. The very efforts necessary to produce unity of design and action meet on the threshhold the imputation of management & intrigue. One favourable circumstance is that there seems to be a pretty general impression that the fund should be devoted to Lit: purposes, and that something should now be done. Another is, that we have some strong men in the City, but out of the assembly, in our favor. Judge Roane, Judge Brooke, Col: Nicholas & his brother, the Editor of the Enquirer, &  some others, are in favor of the Central College, and should the question of location come on, will be valuable friends. Most of the leading members of the Senate are on our side. Mr Johnson has not yet arrived: Mr Scott confirms Mr Garritt’s account of Mr Johnson’s favourable opinion: and yet Mr George Tucker, now here, assures me that at the Chancery Court in Lynchburg he (Mr J) was contending for Staunton as the best scite. I expect Johnson would prefer Charlottesville next to Staunton. Efforts have  been made & doubtless will be made, to convert this subject of into a question between the East & West side of the blue Ridge. Some of my acquaintance from that country have assured me they will discountenance any such attempt: but my only sure reliance against the effects of such a scheme is in the Senate.
                        I enclose a copy of the Report of the President & Directors of the Literary fund. It is supposed that the balance of our claim on the Genl Govt will swell the fund to 12 or 1500,000,$.
                        MJudge Roane, Col: Nicholas, & most of the persons with whom I have conferred, disapprove of your plan of an assessment on the wards; they think neither the people nor their representatives, would agree to that mode of taxation: they advise that the monies should come out of the Literary fund, but that your mode of administration should be kept up.
                        You may rest assured that I shall proceed with all possible dispatch in procuring and transmitting to you the information you desire in regard to Bricklayers in this town. The most of tomorrow I am compelled to be at the Banks as Chairman of the Committee of the Senate.
                        I will from time to time with great pleasure give you an account of our prospects & proceedings.
                        Before I conclude, it may be proper to remark, that all liberal men duly appreciate the efforts you are making to advance the literary interests of your country: they speak of those efforts in the highest terms, and thank you for them.
                        
                            I remain, dr Sir, faithfully yours
                            Joseph C. Cabell
                        
                     